                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CURTIS L. WESTBROOK,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )   Case No. 1:16-cv-02913-TWP-DML
                                                     )
BRIDGES COMMUNITY SERVICES,                          )
                                                     )
                              Defendant.             )

    ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on a Motion for Summary Judgment filed pursuant to

Federal Rule of Civil Procedure 56 by Defendant Bridges Community Services (“Bridges”) (Filing

No. 69). Pro se plaintiff Curtis L. Westbrook (“Westbrook”) filed this lawsuit against Bridges,

alleging claims for gender and disability discrimination under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, et seq. (“Title VII”), the Americans with Disabilities Act, 42 U.S.C. §

12101 (“ADA”), and the Rehabilitation Act, 29 U.S.C. § 701, as well as a claim for breach of

contract. After answering the Complaint and denying liability, Bridges filed its Motion for

Summary Judgment, asserting that Westbrook was not its employee, and it is not subject to the

federal statutes upon which Westbrook’s claims are predicated. For the following reasons, the

Court grants Bridges’ Motion for Summary Judgment.

                                       I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Westbrook as the non-

moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).
       Bridges is a 501(c)(3) non-profit organization located in Muncie, Indiana. Its focus is on

providing services to homeless and low-income individuals. Bridges was a sub-grantee agency of

Senior Service America, Inc. (“Senior Service”), a federal grant program which administers the

Senior Community Service Employment Program (“SCSEP”). The SCSEP grant is funded by the

United States Department of Labor as authorized by Title V of the Older Americans Act, 42 U.S.C.

§ 3056. The purpose of SCSEP is to foster economic self-sufficiency and promote useful part-

time opportunities in community service assignments for unemployed, low-income individuals

who are 55 years of age or older. The program specifically focuses on individuals who have poor

employment prospects in order to increase the number of older individuals who would enjoy the

benefits of unsubsidized employment (Filing No. 71-1 at 2; Filing No. 71-2 at 2–3).

       SCSEP provides grants to subsidize low-income seniors in job training and assistance to

help them transition into unsubsidized employment in the public or private sectors. Senior Service

administers SCSEP grant funds by contracting with and funding a network of local non-profit

entities, and these sub-grantees provide SCSEP participants with opportunities through part-time

assignments for training, funded by the SCSEP grant, in a wide variety of community service work

activities at non-profit and public facilities. The community agencies where SCSEP participants

are placed for work assignments are referred to as “host agencies.” (Filing No. 71-2 at 3.)

       Bridges was a sub-grantee and part of the Senior Service network when Westbrook

participated in the SCSEP program. Bridges administered SCSEP as a sub-grantee agency in the

Muncie area pursuant to its contract with Senior Service. Sub-grantee agencies pay SCSEP

participants with SCSEP funds and withhold their taxes. Participants work an average of twenty

hours per week at their host agency, and they are limited to spending a maximum of forty-eight




                                                2
months in the program under the SCSEP individual durational limit. Participation and re-

enrollment in the SCSEP program are discretionary (Filing No. 71-2 at 3–4).

       Sonya Weatherspoon (“Weatherspoon”) was employed by Bridges as the program director

of SCSEP from 2013 to 2017. She accepted applications from individuals who were interested in

participating in SCSEP, assisted participants with creating individual employment plans (“IEP”),

and worked with participants to find placements at a host agency that fit their IEP, skill set, and

education. After participants were placed with a host agency, the host agency supervised the

participants, set the participants’ job duties and specific work hours, and provided them with the

tools and equipment to complete their tasks. Bridges did not consider the SCSEP participants to

be employees of Bridges, and Bridges did not supervise, control, or direct their work tasks or

responsibilities at the host agencies. Bridges simply facilitated placement with host agencies and

receipt of paychecks through the SCSEP program grant funds (Filing No. 71-2 at 2, 4; Filing No.

71-1 at 3).

       Westbrook applied for the SCSEP program by walking into the Bridges office, filling out

an application, and providing the requested information. Westbrook believes that his registration

and application for SCSEP occurred in April 2014, and Bridges’ records suggest his application

was submitted in May 2014. Following his application, Westbrook first interviewed for placement

at a host agency in October 2014. He interviewed with Attic Window, which is a resale facility

that sells used clothing and household items. During the interview with Attic Window, Westbrook

informed the interviewer that he had a bachelor’s degree, and the interview abruptly ended because

he was overqualified for the position. Westbrook had another interview with a host agency in

October 2014, this time with Habitat Restore, another second-hand store. He was selected for a

position at Habitat Restore as a receiving clerk/delivery clerk/pick-up clerk. Westbrook’s




                                                3
assignment with Habitat Restore was scheduled for October 21, 2014 through June 10, 2015. His

responsibilities included receiving and picking up items that people donated to Habitat Restore

(Filing No. 71-3 at 7–8; Filing No. 71-2 at 5).

        While working at Habitat Restore, Westbrook either drove himself to the store or took a

bus. He was supervised by “John”. Bridges did not direct Westbrook’s work at Habitat Restore,

and Habitat Restore set the specific hours for his work (Filing No. 71-3 at 13). Habitat Restore

was the only host agency to which Westbrook was assigned during his time in the SCSEP program

with Bridges . Id. at 9. Westbrook never performed any work for Bridges at the Bridges office.

Id. at 13.

        From January 27, 2015 through February 9, 2015, Westbrook was off work from Habitat

Restore because of a surgery. He was medically released to return to work on February 10, 2015,

with a “no heavy lifting” restriction until March 10, 2015, after which he could perform his regular

duties without any restrictions. During the time Westbrook had the lifting restriction, he was

unable to work at Habitat Restore because they could not use him. He eventually worked off and

on at Habitat Restore but then decided he was not going back because of physical challenges. He

asked Weatherspoon to be reassigned to a different host agency. At that time, Westbrook agreed

to return to Habitat Restore to see if he could handle the work or until Weatherspoon found

something else for him. When he returned, he realized he could not do the work because of

problems with his shoulders and knees. Westbrook informed Weatherspoon that he could not do

the work (Filing No. 71-3 at 9–10; Filing No. 71-2 at 5–6, 12).

        Weatherspoon arranged an interview for Westbrook on March 3, 2015, with Work One

Center. He felt the interview went well, but he was not offered a position because Work One did

not have enough work for him in the resource area (Filing No. 71-2 at 7).




                                                  4
       On March 16, 2015, Weatherspoon spoke with personnel at the City of Muncie to

determine if Westbrook could be placed there, but Weatherspoon was informed that Westbrook

was not allowed on the City’s premises. Westbrook asked multiple times to be assigned to the

Unity Center, a non-profit agency in Muncie, which would require Westbrook to cover “open

gym” time for children. However, at the time, the Unity Center was not an approved host agency

because it did not have a director, and Weatherspoon was concerned that Westbrook would not

have appropriate supervision. Weatherspoon also believed that Westbrook’s degree and

employment goals did not fit with the open gym position (Filing No. 71-2 at 6–8).

       On April 1, 2015, Westbrook was scheduled to attend an interview with the Boys and Girls

Club for the position of project and facility assistant. He did not attend the scheduled interview,

but he did interview a few days later. Bridges was not notified that Westbrook had interviewed.

Westbrook was not offered the position but was informed that there were other positions coming

available. The Boys and Girls Club interviewer told Westbrook that he would follow up with him,

but that did not happen (Filing No. 71-2 at 8; Filing No. 71-3 at 11).

       On April 14, 2015, Westbrook went to work at Habitat Restore. He had been late to work

on the days leading up to April 16, 2015, so Kirk Miller with Habitat Restore contacted Bridges to

inform them of Westbrook’s attendance problems. Mr. Miller told Westbrook that, if he continued

reporting late, he would be asked to be transferred to a different assignment. Westbrook accepted

and agreed to correct his behavior. His last day at Habitat Restore was April 17, 2015 (Filing No.

71-2 at 8, 13, 19).

       On April 17, 2015, Westbrook attended a meeting with Bridges at the Work One Center.

Westbrook recalled possibly having a re-determination meeting during this meeting to determine

if he would be eligible to continue in the SCSEP program. The meeting was for Bridges’




                                                 5
employees and participants. The participants were informed, “These are not jobs. These are

assignments, and you are only supposed to be in the program for two years. And there are some

people that haven’t gotten a job yet. So we are going to take them off the program.” (Filing No.

71-3 at 12.) Bridges asked Westbrook to apply for the AIM program on April 29, 2015, but

Westbrook responded that he was unable to do so because he previously had been terminated from

that program (Filing No. 71-2 at 8; Filing No. 71-3 at 12). Weatherspoon attempted to contact

Westbrook on April 29, May 6, May 7, and May 8, 2015, regarding reporting to work and his

continued interest in the SCSEP program. However, Weatherspoon did not hear back from him.

Westbrook never received these telephone calls or messages (Filing No. 71-2 at 8–9).

       On May 12, 2015, Weatherspoon sent a letter to Westbrook, stating that his last day with

the SCSEP program would be May 12, 2015 because he exceeded the sponsor leave without

pay/approved break policy by failing to accept or transfer to a different community assignment at

the Boys and Girls Club by the required date without due notice or good cause. Westbrook did

not learn of his termination from the SCSEP program until October 2015 (Filing No. 71-2 at 9, 14;

Filing No. 71-3 at 12).

       On October 26, 2016, Westbrook initiated this lawsuit by filing a pro se Complaint. Then

on January 8, 2018, Westbrook filed the operative Amended Complaint, asserting claims against

Bridges for employment discrimination based on gender pursuant to Title VII and based on

disability pursuant to the ADA and the Rehabilitation Act, as well as a claim for breach of contract

(Filing No. 56).




                                                 6
                       II.    SUMMARY JUDGMENT STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.”

Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion




                                                  7
for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

1997) (citations and quotation marks omitted).

        The Court views the designated evidence in the light most favorable to Westbrook, as the

non-moving party and draws all reasonable inferences in his favor. Bright v. CCA, 2013 U.S. Dist.

LEXIS 162264, at *8 (S.D. Ind. Nov. 14, 2013). “However, employment discrimination cases are

extremely fact-intensive, and neither appellate courts nor district courts are obliged in our

adversary system to scour the record looking for factual disputes.” Id. at *8–9 (citation and

quotation marks omitted).

        The Court notes that “[a] document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

        However, it is also well established that pro se litigants are not excused from
        compliance with procedural rules. [T]he Supreme Court has never suggested that
        procedural rules in ordinary civil litigation should be interpreted so as to excuse
        mistakes by those who proceed without counsel[.] Further, as the Supreme Court
        has noted, in the long run, experience teaches that strict adherence to the procedural
        requirements specified by the legislature is the best guarantee of evenhanded
        administration of the law.

Loubser v. United States, 606 F. Supp. 2d 897, 909 (N.D. Ind. 2009) (citations and quotation marks

omitted).

                                         III.     DISCUSSION

        Westbrook argues that Bridges discriminated against him based on his disability and

gender when it placed females into work assignments more quickly than males, it placed females

into less physically demanding assignments, it failed to place him into an assignment with the

Unity Center, and it terminated his participation in the SCSEP program. 1 Westbrook also argues


1
 On his fill-in-the-blank “Employment Discrimination Complaint,” Westbrook checked the box for a claim brought
pursuant to the “Equal rights under law (42 U.S.C. § 1981).” (Filing No. 56 at 2.) However, Westbrook acknowledged


                                                        8
that he had an employment contract with Bridges, and Bridges breached that contract when it did

not allow him to continue working for the full four-year period in the SCSEP program.

         Bridges argues that Westbrook’s claims for employment discrimination must fail as a

matter of law because participants in the SCSEP program are not “employees” of the program

grantees and sub-grantees, and Bridges had less than fifteen employees, and thus, the federal

statutes upon which Westbrook relies do not apply to Bridges. In any event, Bridges asserts, there

is no evidence to support a gender or disability discrimination claim against Bridges for any of its

conduct as it relates to Westbrook. Bridges further argues that there was no employment contract

between it and Westbrook to support a claim for breach of contract.

         While the parties asserted various arguments and pointed out numerous facts, the Court

focuses its discussion on the outcome-determinative issues only. First, concerning the

“employment status” of SCSEP participants: when establishing the SCSEP, Congress declared

that the program was created:

         To foster individual economic self-sufficiency and promote useful opportunities in
         community service activities (which shall include community service employment)
         for unemployed low-income persons who are age 55 or older, particularly persons
         who have poor employment prospects, and to increase the number of persons who
         may enjoy the benefits of unsubsidized employment in both the public and private
         sectors.

42 U.S.C. § 3056(a)(1). The statute further explains that grant funds made available through the

SCSEP will pay for “participant” wages, “participant” training, and job placement assistance

among other things. 42 U.S.C. § 3056(c)(6).

         The statute explicitly states that “[e]ligible individuals who are participants in any project

funded under this subchapter shall not be considered to be Federal employees as a result of such



in his response brief, “The Defendant is correct, the pro se Plaintiff is not bringing a claim for race discrimination
under 42 U.S.C. 1981.” (Filing No. 94 at 57.)


                                                          9
participation.” 42 U.S.C. § 3056b(a). As another district court in this Circuit has explained, the

“legislative history indicates that SCSEP participants are not to be considered employees of

grantees and national sponsors.” Henderson v. YMCA, 2006 U.S. Dist. LEXIS 24387, at *5 (C.D.

Ill. Mar. 20, 2006). Quoting the legislative history, the district court noted, “The Committee

reaffirms that participants in the Senior Community Service Employment Program are enrollees

in a work and training experience program. They are not employees of the Department of Labor

or State and national sponsors administering the SCSEP.” Id. at *6.

       The Court concludes that Westbrook was not an employee of Bridges (an SCSEP sub-

grantee) under the SCSEP program in light of the language in the statute itself and the legislative

history highlighted in the Henderson decision. The statute described individuals in Westbrook’s

position as “participants” and allowed for payment of wages and training to participants in order

to help them find job placement and increase their chances to secure unsubsidized employment in

both the public and private sectors.

       In this case, Bridges acted as a facilitator to connect Westbrook with part-time, temporary

work assignments that would provide him with training experience and federally-subsidized funds.

Westbrook’s participation in the SCSEP program was intended to prepare him for and lead him to

permanent employment with an employer.

       Moreover, the designated evidence shows Bridges did not have more than fifteen

employees at the times relevant to this case, and thus, Bridges cannot be considered an “employer”

under Title VII or the ADA. Title VII defines an employer as “a person engaged in an industry

affecting commerce who has fifteen or more employees for each working day in each of twenty or

more calendar weeks in the current or preceding calendar year.” 42 U.S.C. § 2000e(b). Similarly,

the ADA defines an employer as “a person engaged in an industry affecting commerce who has




                                                10
15 or more employees for each working day in each of 20 or more calendar weeks in the current

or preceding calendar year.” 42 U.S.C. § 12111(5)(A).

       Bridges submitted admissible evidence to show that it had no more than thirteen full-time

and part-time employees in total during 2014 and 2015 (Filing No. 71-1 at 2–3). In attempting to

refute this evidence, Westbrook points to a printout from Bridges’ website from 2013 that shows

twelve staff members, and he handwrites on the printout, “+ 4 additional BCS employees

conveniently omitted!” (Filing No. 94-1 at 42.) However, Westbrook’s evidence shows only

twelve employees, and his handwritten comment is non-specific, non-authenticated, and

speculative. “[I]nferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion,” Dorsey, 507 F.3d at 627, and the non-moving party cannot meet their

“burden with conclusory statements or speculation but only with appropriate citations to relevant

admissible evidence.” Sink, 900 F. Supp. at 1072. Because the relevant, admissible designated

evidence shows Bridges had no more than thirteen employees during 2014 and 2015, Bridges does

not qualify as an “employer” under Title VII or the ADA. Westbrook’s Title VII and ADA claims

fail as a matter of law because he was not an employee of Bridges and Bridges was not his

employer.

       On his fill-in-the-blank “Employment Discrimination Complaint,” Westbrook also

checked the box for a claim brought pursuant to “The Rehabilitation Act (29 U.S.C. § 701, et

seq.).” (Filing No. 56 at 2.) The Rehabilitation Act explicitly states that “[t]he standards used to

determine whether this section has been violated in a complaint alleging employment

discrimination under this section shall be the standards applied under title I of the Americans with

Disabilities Act of 1990 (42 U.S.C. 12111 et seq.)” 29 U.S.C. § 794(d). Because the Rehabilitation

Act uses the ADA’s standards for determining whether the Act has been violated, and because the




                                                11
Court has determined that the ADA claim cannot survive as a matter of law, the Court concludes

that Westbrook’s similar Rehabilitation Act claim likewise must be dismissed as a matter of law.

       Turning to Westbrook’s breach of employment contract claim, the Court reiterates that no

employee/employer relationship was formed between Westbrook and Bridges. Westbrook asserts

that a contract was formed and then breached when Bridges did not allow him to participate in the

SCSEP program for the full four years. However, Westbrook failed to designate any evidence to

show the existence of an employment contract, and the evidence he uses to assert entitlement to a

full four years of participation in the SCSEP program simply notes that the statute limits

participation to a maximum of four years (Filing No. 94-1 at 2). The statute authorizing the

creation of the SCSEP program allows participants a maximum of four years in the program. This

does not provide a contractual right or a guarantee to program participants to four years of

participation in the program. Westbrook’s breach of contract claim is not supported by evidence

and also fails as a matter of law.

                                     IV.   CONCLUSION

       For the foregoing reasons, Defendant Bridges Community Services’ Motion for Summary

Judgment (Filing No. 69) is GRANTED, and Plaintiff Curtis L. Westbrook’s claims are

dismissed. Final judgment will issue under separate order.

       SO ORDERED.

Date: 9/19/2019




                                               12
DISTRIBUTION:

Curtis L. Westbrook
1113 East 6th Street
Muncie, Indiana 47302

Samuel J Beasley
DENNIS WENGER & ABRELL
beasleys@dwapc.com

Theodore J. Blanford
HUME SMITH GEDDES GREEN & SIMMONS
tblanford@humesmith.com

Christopher Douglas Cody
HUME SMITH GEDDES GREEN & SIMMONS
ccody@humesmith.com




                               13
